DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2022 has been entered. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KIM; Jaewon et al. US PGPUB 20190280820 A1.

Regarding claim 7. Kim teaches A terminal comprising: a receiver ([0175] a terminal 1300 may include a transceiver unit 1310) configured to 
receive control information,  which includes allocation information of a resource for receiving downlink data,  ([0060] the base station may transmit information for scheduling of downlink data and information for HARQ feedback through the DCI. ) information indicating a transmission time position of a HARQ feedback for the downlink data, and information indicating a frequency position of the HARQ feedback, from a base station by a downlink control channel; ([0060-0062] The DCI may include the following information… Information about transmission time and frequency resources of the xPUCCH to transmit HARQ feedback) 
and a transmitter ([0175] a terminal 1300 may include a transceiver unit 1310) configured to transmit the HARQ feedback at the transmission time position and the frequency position based on the information indicating the transmission time position and the information indicating the frequency position that  are received by the receiver.  ([0071] The terminal 320 may transmit the created feedback information by using the time and frequency resources of subframe indicated as the HARQ feedback resource.) 

Regarding claim 8. Kim teaches  The terminal as claimed in claim 7, wherein the information indicating the transmission time position includes k which is a number of slots, and wherein the receiver is configured to receive the downlink data in slot n, and the transmitter is configured to transmit the HARQ feedback for the downlink data in slot n+k according to the information indicating the transmission time position.  ([0087] In case of containing the k_offset in the DCI transmitted in the n-th subframe, the subframe index I, which is the time at which the xPUCCH is transmitted, may be determined according to equation 1 as follows.  I=n+k_offset   Equation 1) 

Regarding claim 9. Kim teaches A base station comprising: a transmitter ([0183] Referring to FIG. 14, a base station 1400 may include a transceiver unit 1410) configured to 
transmit control information, which includes allocation information of a resource for receiving downlink data,  ([0060] the base station may transmit information for scheduling of downlink data and information for HARQ feedback through the DCI. )  information indicating a transmission time position of a HARQ feedback for the downlink data, and information indicating a frequency position of the HARQ feedback, to a terminal by a downlink control channel; ([0060-0062] The DCI may include the following information… Information about transmission time and frequency resources of the xPUCCH to transmit HARQ feedback) 
and a receiver ([0183] Referring to FIG. 14, a base station 1400 may include a transceiver unit 1410) configured to receive the HARQ feedback transmitted by the terminal at the transmission time position and the frequency position based on the information  indicating the transmission time position and the information indicating the frequency position.  ([0071] The terminal 320 may transmit the created feedback information by using the time and frequency resources of subframe indicated as the HARQ feedback resource.) 

Regarding claim 10. Kim teaches A communication method executed by a terminal, the communication method comprising: 
receiving control information,  which includes allocation information of a resource for receiving downlink data,  ([0060] the base station may transmit information for scheduling of downlink data and information for HARQ feedback through the DCI. ) information indicating a transmission time position of a HARQ feedback for the downlink data, and information indicating a frequency position of the HARQ feedback, from a base station by a downlink control channel; ([0060-0062] The DCI may include the following information… Information about transmission time and frequency resources of the xPUCCH to transmit HARQ feedback) 
and transmitting the HARQ feedback at the transmission time position and the frequency position based on the information indicating the transmission time position and the information indicating the frequency position that  are received by the receiver.  ([0071] The terminal 320 may transmit the created feedback information by using the time and frequency resources of subframe indicated as the HARQ feedback resource.) 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527. The examiner can normally be reached 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/               Examiner, Art Unit 2468                                                                                                                                                                                         


/KHALED M KASSIM/               Primary Examiner, Art Unit 2468